Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


The office action sent in response to Applicant’s communication received on  4/30/2020 for the application number 16863568. The office hereby acknowledges receipt of the following placed of record in the file: Specification, Abstract, Oath/Declaration and claims. 

Claims 1-14 are presented for examination. 
Priority
The application is a continuation of the prior application 14149186 filed on 1/7/2014 which has foreign priority  data of 1/7/2013.  
Information Disclosure Statement
The information disclosure submitted on 4/30/2020, 11/13/2020 and 2/26/2021 were filed before the mailing data of the first office action. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:



Claim limitation “input unit, controller ” of claims 1-7  has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “configured and/or means ” coupled with functional language “receiving, controlling ” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-7  has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
Input unit : embodied within a display apparatus ( which can be a computer etc.,), Para 0039
Controller: processor, Para 0021
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

Claims 1-3, 5, 8-10 and 12 are rejected under pre-AIA  35 U.S.C. 102(a) as being unpatentable over Patel ( US Pub: 20140122059 ) 

Regarding claim 1, Patel teaches a  display apparatus( media device, Para 0039, which can be a television, Fig 1-3) ,  comprising: an input unit configured to receive a voice command ( receiving voice command, Para 0056) and to convert the voice command into a digital signal( convert voice command to digital signal, Para 0056-0057);  a communication unit ( embodied within Fig 4, communicates) ; 
a display ( television, Para 0049) ; and  a controller configured to: control the display to display a content list including objects ( displayed content list, Para 0035), control the communication unit to transmit the digital signal of the voice command to one of at least one server ( transmitting to the server, Fig 2), and to receive text information that is converted from the digital signal of the voice command via a speech-to-text algorithm ( speech to text service, Para 0042-0043, 0050) , wherein the text information includes a first command element comprising an ordinal number ( play content A ( A could be a number), Para 0036) ; that relatively refers to a position of a target object among positions of the objects on the display ( content number, Para 0036)  and a second command element representing an operation corresponding to the voice command ( displayed content number, Para 0036; wherein the content is displayed hence representing location), control the communication unit to transmit the text information to the one of the at least one server or another one of the at least one server ( displayed content number, Para 0036; wherein the content is displayed hence representing location), and to receive response information to perform the operation corresponding to the voice command, extract from the response information first information corresponding to the first command element, and second information corresponding to the second command element ( Fig 2) , identify the target object referred by the first information from among the objects included in the displayed content list based on a display arrangement status of the objects( content A, Para 00036, Fig 3), and perform the operation with respect to the identified target object based on the second information ( for e.g. play, Para 0077-0078; play can cause an action) 

Regarding claim 2, Patel as above in claim 1, teaches  wherein the controller is configured to identify the target object relatively referred to by the first information based on one of the objects displayed on the display( play content A, Para 0036) 

Regarding claim 3, Patel as above in claim 2, teaches  the controller is configured to identify the target object relatively referred to by the first information based on a focus displayed one of the objects ( listing number which is displayed on the media device, Para 0036)

Regarding claim 5, Patel as above in claim 1, teaches wherein the controller is configured to, in response to the target object being identified, display the target object differently from remaining objects in the content list ( user selection, Para0096-0099 ( inherently selection either highlights the content of some kinda selection way is distinct, further user could be presented with more actionable items)



Regarding claim 8, arguments analogous to claim 1, are applicable.  In addition Patel teaches a control method of a display apparatus, the control method performs the function as described in claim 1 ( Para 0008, Fig 2) 
Regarding claim 9, arguments analogous to claim 2, are applicable. 
Regarding claim 10, arguments analogous to claim 3, are applicable. 
Regarding claim 12, arguments analogous to claim 5, are applicable. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness
Claims 4, 6, 11 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Patel ( US Pub: P ) and further in view of Istvan ( US Pub: 20060041926)

Regarding claim 4, Patel as above in claim 1, does not explicitly teaches , wherein the first command element further comprises at least one of a pronoun and a direction.  
However Istvan teaches wherein the first command element further comprises at least one of a pronoun, and a direction (go up/down, Para 0046, 0053) 
It would have been obvious having the teachings of Patel to further include the concept of Istvan at the time of invention to make the device user friendly 
Regarding claim 6, Patel as above in claim 1, does not explicitly teaches  wherein each of the objects in the content list is an image representing a content corresponding to the each of the objects.  
However Istvan teaches wherein each of the objects in the content list is an image representing a content corresponding to the each of the objects ( Para 0390-0396, Fig 2E, 2G, Fig 5) 
It would have been obvious having the teachings of Patel to further include the concept of Istvan at the time of invention to make the device user friendly 

Regarding claim 11, arguments analogous to claim 4, are applicable. 
Regarding claim 13, arguments analogous to claim 6, are applicable. 

Claims 7 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over  Patel ( US Pub: 20140122059)and further in view of Madhvanath ( US Pub: 20120075184)

Regarding claim 7, Patel as above in claim 1, teaches , wherein the information comprises an execution command script generated by combination of the first information and the second information  (play content A, Para 0036, 0077-0078)  However does not explicitly teaches wherein the response information comprises an execution command script generated by combination of the first information and the second information

( combining first and second command signal, ( Para 0020), 0022 ) 
It would have been obvious having the teachings of Patel   to further modify with the concept of Madhvanath at the time of invention to use the conventional technology of language modelling to make the console more user friendly 
Regarding claim 14, arguments analogous to claim 7, are applicable.

Conclusion



In re: Stefan BRUHNApplication No. 16/414,020
Filed: May 16, 2019
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHA MISHRA whose telephone number is (571)272-5357.  The examiner can normally be reached on M-T 7AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571)272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHA MISHRA/Primary Examiner, Art Unit 2674